Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the filing of the amendment on 1/19/21. As directed by the amendment, claims 1-3, 6, 8-11, and 13 have been amended, claim 7 has been canceled, and no claims have been added. Thus, claims 1-6 and 8-15 are pending in the application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goffer et al (2010/0094188) in view of Barriskill et al (2004/0015207), and further in view of Lieberman et al (2009/0260426).
	Regarding claim 1, Goffer discloses a powered lower extremity orthotic configurable to be coupled to a person (Figs. 1A-1B, exoskeleton 20, tilt sensor 23, and control unit 30 form a powered lower extremity orthotic that is configured to be coupled to a person), said powered lower extremity orthotic comprising: an exoskeleton (Fig. 1A, exoskeleton 20) including a waist portion configurable to be coupled to an upper body of the person (Fig. 1A, controller pack 22 and the upper straps 25 form a waist portion configurable to couple to an upper body of the person), leg supports configurable to be coupled to at least one lower limb of the person (Fig. 1A, braces 24 are configurable to couple to the lower limbs of a person) and actuators for shifting of the at least one leg support relative to the waist portion to enable movement of the lower limb of the person ([0067] discloses use of actuation assemblies that include motorized actuators); a gait aid for use in further supporting the person ([0080] discloses that crutches may be used as part of the control methods); a controller configured to receive an intended motion of the person from a human machine interface configured to estimate the intended motion (Fig. 1A, control panel 30 allows the user to input a desired intended motion; see [0068].  Additionally, the control panel 30 works in conjunction with tilt sensor 23 to estimate the intended motion of the user; see [0088]-[0082], which discloses the control system and tilt sensors determining if a user is leaning forward and initiation a walking gait if certain indications of a user’s intention to move are met).


	Goffer does not disclose that the state containing information includes (1) if the gait aid is in contact with the ground, and (2) a sequence in which said lower limbs and the gait aid contacted the ground.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goff to include a gait aid to serve as a user interface that allows the user to indicate a desire to execute a certain gait motion as taught by Barriskill in order to provide the user with an additional motion indication means that would help the device execute gait stances as desired while providing the user with additional means for stability.  In the modified device, the information from the gait aid would work in conjunction with the tilt sensor(s) and ground force sensor(s) to determine the intention of the user and the safety status of the user.  It is noted that the primary reference of Goff already contemplates using gait aides as part of its control method ([0080]), whereby Barriskill provides more detailed teaching on how a gait aid could be used to control stances within a user’s gait cycle.
	The modified device of Goff does not have the controller detecting and recording if the gait aid is in contact with the ground.
	However, Lieberman teaches the user of a gait aide (Fig. 4, cane 430) having an input sensor (Fig. 4, input sensor 412c) that detects when the gait aide is in contact with the ground for determining the current postural state and the next postural state of the person walking ([0093]-[0094]).

	Regarding claim 2, the modified device of Goffer has said sate states in said memory are determined by reachability analysis (Goffer, [0087], discloses that the system checks the tilt sensor after each step to see if the next step is “safe” to proceed to.  If the tilt sensor detects the person may fall, then the process gait maintenance process is halted.  This is a type of “reachability” analysis (i.e. can the user safely “reach” the next step)).
	Regarding claim 3, the modified device of Goffer has said leg supports including sensors that are configured to measure a first distribution of weight on the ground when said leg supports contact the ground (Goffer, [0082], discloses the use of GF sensors to determine the relative weight distribution between the right and left legs of the user) and are also configured to measure a second distribution of weight on the ground when said gait aid contacts the ground (Lieberman, [0093]-[0094], discloses detecting weight force on the gait aide in order to determine the postural state of the user.  In the modified device of Goffer, this information from the gait aide would be used in conjunction with the tilt sensors and GF sensors to determine the next state to transition to, if safe); and said controller being further configured to determine said set of safe states based on 
	Regarding claim 4, the modified device of Goffer has said human machine interface configured to estimate the intended motion by observing motion of an upper arm, a lower arm or a palm of a hand of the person (Barriskill, [0086], discloses the gait aide having a transducer 25 that tracks the location of the gait aide.  In the modified device of Goffer, this tracker would also detect the motion of the user’s arm because the user’s arm causes the motion of the gait aide).
	Regarding claim 5, the modified device of Goffer has said human machine interface as configured to estimate the intended motion by observing motion of the gait aid (Barriskill, [0086], discloses the gait aide having a transducer 25 that tracks the location of the gait aide.  In the modified device of Goffer, this tracker would assist in the device estimating the intended motion of the user).
Regarding claim 11, Goffer discloses a method of controlling a powered lower extremity orthotic including an exoskeleton (Fig. 1A, exoskeleton 20) having a waist portion configurable to be coupled to an upper body of the person (Fig. 1A, controller pack 22 and the upper straps 25 form a waist portion configurable to couple to an upper body of the person) using a gait aid ([0080] discloses that crutches may be used in as part of the control method for coordination the action of the exoskeleton), leg supports configurable to be coupled to at least one lower limb of the person (Fig. 1A, braces 24 are configurable to couple to the lower limbs of a person) and actuators for shifting of the at least one leg support relative to the waist portion to enable movement of the lower limb of the person ([0067] discloses use of actuation assemblies that include 


	However, Barriskill teaches the use of a gait aid (Fig.3, crutch 20) for controlling the gait motions of a gait assistance device ([0086] discloses that by varying the position of the crutch 20 and associated transducer 25, the subject can control the stimulation pattern output by the gait aid device.  For example, movement of a left crutch in a forward direction can result in a forward step of the right leg).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goff to include a gait aid to serve as a user interface that allows the user to indicate a desire to execute a certain gait motion as taught by Barriskill in order to provide the user with an additional motion indication means that would help the device execute gait stances as desired while providing the user with additional means for stability.  In the modified device, the information from the gait aid would work in conjunction with the tilt sensor(s) and ground force sensor(s) to determine the intention of the user and the safety status of the user.  It is noted that the primary reference of Goff already contemplates using gait aides as part of its control method ([0080]), whereby Barriskill provides more detailed teaching on how a gait aid could be used to control stances within a user’s gait cycle.
	The modified method of Goff does not have the controller detecting and recording if the gait aid is in contact with the ground.
	However, Lieberman teaches the user of a gait aide (Fig. 4, cane 430) having an input sensor (Fig. 4, input sensor 412c) that detects when the gait aide is in contact with 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the gait aide of the modified method of Goffer to detect and record whether the gait aide is in contact with the ground as taught by Lieberman in order to help the orthotic better determine the postural stability of the user while making the determination as to the intentions of the user and whether or not that user is in a safe state to proceed with transitioning to another gait state.
	Regarding claim 12, the modified method of Goffer has said sate states in the memory are determined by reachability analysis (Goffer, [0087], discloses that the system checks the tilt sensor after each step to see if the next step is “safe” to proceed to.  If the tilt sensor detects the person may fall, then the process gait maintenance process is halted.  This is a type of “reachability” analysis (i.e. can the user safely “reach” the next step)).
	Regarding claim 13, the modified method of Goffer has said leg supports including sensors that are configured to measure a first distribution of weight on the ground when said leg supports contact the ground (Goffer, [0082], discloses the use of GF sensors to determine the relative weight distribution between the right and left legs of the user) and are also configured to measure a second distribution of weight on the ground when said gait aid contacts the ground (Lieberman, [0093]-[0094], discloses detecting weight force on the gait aide in order to determine the postural state of the user.  In the modified device of Goffer, this information from the gait aide would be used 
	Regarding claim 14, the modified method of Goffer has estimating the intended motion by observing motion of an upper arm, a lower arm or a palm of a hand of the person (Barriskill, [0086], discloses the gait aide having a transducer 25 that tracks the location of the gait aide.  In the modified device of Goffer, this tracker would also detect the motion of the user’s arm because the user’s arm causes the motion of the gait aide).
	Regarding claim 15, the modified device of Goffer has estimating the intended motion by observing motion of the gait aide (Barriskill, [0086], discloses the gait aide having a transducer 25 that tracks the location of the gait aide.  In the modified device of Goffer, this tracker would assist in the device estimating the intended motion of the user).
5.	Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Goffer, as applied to claim 6 above, and in view of Goffer et al (2003/0093021, hereafter referring to as “Goffer 2”).
Regarding claim 6, Goffer discloses a powered lower extremity orthotic configurable to be coupled to a person (Figs. 1A-1B, exoskeleton 20, tilt sensor 23, and control unit 30 form a powered lower extremity orthotic that is configured to be coupled to a person), said powered lower extremity orthotic comprising: an exoskeleton (Fig. 1A, exoskeleton 20) including a waist portion configurable to be coupled to an upper body of the person (Fig. 1A, controller pack 22 and the upper straps 25 form a waist portion 
	Goffer does not disclose that the controller is configured to use machine learning to determine said transitions.
	However, Goffer 2 teaches a gait locomotor apparatus comprising a controller that uses machine learning to adapt to the user’s unique parameters ([0217] discloses a learn/adapt mode to adjust to a user; Additionally support for machine learning is found in paragraph [0185], which discloses that the “learn/adapt mode” comprises algorithms that adapt to the user, such as by applying neural network algorithms).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Goffer to utilize a learn/adapt mode (i.e. machine learning) as taught by Goffer 2 in order to adapt to a user’s unique parameters.
	Regarding claim 8, the modified device of Goffer has said controller further configured to receive desired state transitions (Goffer, Fig. 1B, control panel 30 may be used to select desired transitions; tilt sensor 23 may also be used in conjunction with the controller to initiate desired state transitions); and said controller further configured to use machine learning to modify when a transition may be taken based on the intended motion of the person and said plurality of states so that said transitions will closely match said desired state transitions (Goffer 2, [0217], teaches a learn/adapt mode to adjust to a user and the operation of the device).

	Regarding claim 10, the modified device of Goffer has said desired state transitions as configured to be selected retrospectively (Goffer, Fig. 1B, depicts a control panel 30 that is “configured” to be operated retrospectively.  It is importantly noted that this claim is being interpreted as an apparatus claim and not a method of operating an apparatus.  See 35 USC 112(b) rejection of claim 9 above).
Response to Arguments
6.	Applicant’s arguments filed 1/19/21 on Page 8 with respect to claim 1 and regarding Goffer and Barriskill being directed to unrelated device have been fully considered, but are not persuasive.  The applicant first argues that the device of Goffer has no electronic muscle stimulation and could walk even without a wearer, while the device of Barriskill is directed to muscle stimulation.  However, the rejection of claim 1 is only relied upon for its teachings about using gait aids to help control a leg motion assist device.  No electronic muscle stimulation is present in the resultant combination between Goffer and Barriskill.  The applicant additionally argues that the invention of Barriskill is not employed in connection with an orthotic device at all.  Again, however, Barriskill is not being relied upon for the orthotic device.  Barriskill is relied upon to teach 
7.	Applicant’s arguments filed 1/19/21 on Pages 8-9 with respect to claim 1 and regarding Goffer not teaching that a user can control the exoskeleton through the action of crutches have been fully considered, but are not persuasive.  Paragraph [0080] of Goffer states “the user may coordinate the action of the locomotion assisting exoskeleton with the use of crutches” (emphasis added).  Therefore, the rejection as disclosed above in this office action is maintained.
8.	Applicant’s arguments filed 1/19/21 on Page 9 with respect to claim 1 and regarding Goffer having no need to determine and control postural stability of a user have been fully considered, but are not persuasive. Goffer discloses that many types of postures (e.g. stable standing postures, falling posture, standing posture) are important to controlling and using the device (see [0079]). Therefore, the rejection as disclosed above in this office action is maintained.
9.	Applicant’s arguments filed 1/19/21 on Page 4 with respect to claims 4-5 and 14-15 and regarding Barriskill not having the ability to observe motion of an upper arm have been fully considered, but are not persuasive.  While it is true that Barriskill does not disclose a camera to observe motion of an upper arm, the claims do not recite a camera.  A transducer or other sensor is capable of “observing” motion, even if such observation is indirect. Therefore, the rejection as disclosed above in this office action is maintained.
10.	Applicant’s arguments filed 1/19/21 on Pages 9-10 with respect to claim 6 and regarding Goffer2 not disclosing machine learning have been fully considered, but are not persuasive. Paragraph [0185] discloses that the “learn/adapt mode” comprises algorithms that adapt to the user, such as by applying neural network algorithms). Therefore, the rejection as disclosed above in this office action is maintained.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785